Exhibit 10.29

IURTC Agreement Number ASS-0313-BB

 

 

 

 

Portions of this exhibit marked [*] are requested to be treated confidentially.

 



EXCLUSIVE LICENSE AGREEMENT

OF SEPTEMBER 3, 2013

 

between

 

INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION

  

and

 

ASSEMBLY PHARMACEUTICALS, INC.

 



 

 

 



IURTC Agreement Number ASS-0313-BB

 

Introduction: This exclusive license agreement (the “Agreement”) is made and
entered into as of September 3, 2013 (the “Effective Date”) by and between:

 

The Indiana University Research and Technology Corporation (“IURTC”), a
non-profit corporation organized under the laws of the state of Indiana, having
its principal offices at 351 West 10th Street, Indianapolis, Indiana 46202, and

 

Assembly Pharmaceuticals, Inc. (“Assembly”), a company organized under the laws
of the state of Delaware, having its principal offices at 615 S. Clifton Ave.,
Bloomington, IN, 47401.

 

1Background: Certain Patent Rights (as defined below) have been invented by Adam
Zlotnick, Stella Aniagyei, Lichun Li, Michael S. VanNieuwenhze, Willam W. Turner
at Indiana University , M.G. Finn at the Scripps Research Institute, Daniel D.
Loeb at the University of Wisconsin (each of Zlotnick, Aniagyei, Li,
VanNieuwenhze, Turner, Finn and Loeb, collectively, the “Inventors”), and
Massimo Levrero at Sapienza University.

 

Under an inter-institutional agreement between IURTC and the the Scripps
Research Institute; through a memorandum of understanding with Indiana
University ( Scripps and Indiana University collectively the “Institutions”);
and by a direct assignment of Daniel D. Loeb to IURTC; IURTC has the sole right
to grant licenses to IURTC’s and the Institutions’ patent rights. IURTC does not
have the right to grant licenses to any ownership rights of Massimo Levrero or
Sapienza University, and such ownership rights are not subject to this
Agreement.

 

IURTC wishes to allow these Patent Rights to be used to further scientific
research, for new product development, and for other applications in the public
interest, and it is willing to grant a license for such uses. Assembly
represents to IURTC that it has the necessary product development,
manufacturing, and marketing capabilities to commercialize products based on
such Patent Rights. Assembly desires to obtain a license to commercialize these
intellectual property rights upon the terms and conditions set forth in this
Agreement. In consideration of these premises and the mutual promises contained
herein, the Parties further agree as follows:

  



  2 Definitions: For the purposes of this Agreement, the following words and
phrases have the meanings assigned to them below.

  

2.1Affiliate: Any person or entity that, directly or indirectly, owns or
controls Assembly or that is owned or controlled by or under common ownership or
control with Assembly. Own(s) or control(s) means:

 

2.1.1Direct or indirect ownership of at least 50% of the outstanding voting
securities of a corporation;

 

2.1.2The right to receive at least 50% of the earnings of the person,
corporation, or other entity in question; or

 



 

 

 



IURTC Agreement Number ASS-0313-BB

  

2.1.3The right to control the business decisions of the person, corporation, or
other entity in question.

 

2.2Development Plan: Assembly’s good faith, bona fide plan for the development,
manufacture, promotion, importation, use, sale and/or marketing of Licensed
Products. The Development Plan will include, at a minimum:

 

2.2.1A definition and/or specification of each Licensed Product planned for
development;

 

2.2.2Tasks to be performed by Assembly, its contractors and/or Sublicensees to
develop each Licensed Product to the point of commercialization, including
estimated time schedules for specific tasks;

 

2.2.3Tasks to be performed to achieve any regulatory approval or other
certification of each Licensed Product, including estimated time schedules for
each; and

 

2.2.4Identification of the primary country(ies) in which Assembly plans to sell
each Licensed Product and a good faith estimate of time of First Commercial Sale
in the primary country(ies).

 

2.3Field: Diagnostics and therapeutics.

 

2.4First Commercial Sale: The earliest date of Sale of a Licensed Product by
Assembly or any of its Sublicensees. The transfer of Licensed Products by
Assembly or its Sublicensees strictly for their own laboratory and clinical
research and development purposes or beta-testing does not constitute a First
Commercial Sale for the purposes of this Agreement, provided that Assembly or
its Sublicensees receive no payment or other compensation or value for such
Licensed Product in excess of the fully burdened (i.e., direct and indirect)
costs of producing and transporting such materials.

 

2.5Licensed Product: Any product: (i) the making, using or selling of which,
absent the license granted hereunder, would infringe one or more pending or
issued Valid Claims (without giving effect to any safe harbor from infringement
under 35 U.S.C. 271 (e)(1)); or (ii) that is made by, uses, or is used by a
process that, absent the license granted hereunder, would infringe one or more
pending or issued Valid Claims.

 

2.6Net Sales: The fair market cash value of all value, compensation, and
payments received from the Sale of Licensed Products, less the following:

 

2.6.1Trade, quantity, and cash rebates on Licensed Products actually provided to
third parties;

 

2.6.2Credits, allowances, or refunds, not to exceed the original invoice amount,
for actual claims, damaged goods, rejections, or returns of Licensed Products;
and

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

2.6.3Excise, sale, use, value added, or other taxes, other than income taxes,
that are included in the amounts received and that are paid by Assembly or
Sublicensees for Licensed Products.

 

In the event that a Licensed Product is bundled or integrated with one or more
other products (such Licensed Product together with such other product(s), a
“Bundled Product”), Net Sales will be calculated on the basis of the total
invoice price of the Bundled Product multiplied by a fraction, the numerator of
which will be the list price of the Licensed Product and the denominator of
which will be an amount equal to the aggregate of all list prices of the
Licensed Product and all other products in the applicable Bundled Product. In
the event that there is Bundled Product and the list price of the Licensed
Product and each other product in the applicable Bundled Product cannot be
determined, then (a) the parties will negotiate in good faith to agree in
writing on the relative value of the Licensed Product and each other product in
the applicable Bundled Product, which determination will be based upon sales
prices for comparable products or processes, and (b) such relative value(s) will
be used in calculating Net Sales. The deductions set forth in clauses 2.6.1
through 2.6.3 will be applied to the total invoice price for the applicable
Bundled Product prior to calculating Net Sales of the Licensed Product.

 

2.7Party: Individually, IURTC or Assembly. Collectively, IURTC and Assembly may
be referred to as the “Parties.”

 

2.8 Patent Rights:

 

2.8.1The patent applications (including provisionals) filed or to be filed as
listed on Exhibit A;

 

2.8.2All U.S. patent applications directly or indirectly claiming priority to
the above-referenced patents or applications, including divisionals,
continuations, and claims in continuations-in-part applications that are
entitled to the priority filing date of any of the above;

 

2.8.3Foreign equivalent applications;

 

2.8.4Patents issuing from the above applications;

 

2.8.5Reissues, re-examinations and extensions of the above, supplementary
protection certificates and any patents issuing therefrom; and

 

2.8.6Any of the foregoing during reissue, re-examination, or post grant review
proceedings.

 

2.9The terms Sale, Sold, Sell: Any transaction in which a Licensed Product is
exchanged or transferred for value, including without limitation sales, leases,
licenses, rentals, provision of services through the use of Licensed Products,
and other modes of distribution or transfer of a Licensed Product or its
beneficial use. A Sale of a Licensed Product will be deemed to have been made
when Assembly or its Sublicensee (or anyone acting on behalf of or for the
benefit of Assembly or any of its Sublicensees) first invoices, ships, or
receives value for a Licensed Product, whichever is earliest.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

2.10Sublicensee: A non-Affiliate third party to whom Assembly has granted a
Sublicense pursuant to and in accordance with Article 3 of this Agreement.
“Sublicense” is an arms-length agreement in which Assembly:

 

2.10.1Grants or sublicenses any of the rights granted hereunder;

 

2.10.2Agrees not to assert the Patent Rights or agrees not to sue, prevent, or
seek a legal remedy for the practice of same; or

 

 

2.10.3Has agreed to do any of the foregoing, including but not limited to
licenses, option agreements, right of first refusal agreements, standstill
agreements, settlement agreements, co-development agreements, co-promotion
agreements, joint venture agreements, or other agreements.

 

2.11Sublicensing Revenue: The fair market cash value of any and all non-running
royalty consideration received by Assembly from Sublicensees under or otherwise
in connection with its Sublicenses, including without limitation license issue
fees, option fees and other licensing fees, milestone payments, minimum annual
royalties, equity or other payments of any kind whatsoever (but excluding
running royalties paid for Net Sales of Licensed Products by Sublicensees),
irrespective of whether such revenues are received in the form of cash, barter,
credit, stock, warrants, release from debt, goods or services, licenses back, a
premium on the sale of equity (i.e., payments for equity that exceed the
pre-Sublicense value); provided, however, that Sublicensing Revenue will not
include engineering charges, co-development payments or amounts received
specifically in exchange for research and development, amounts received in
exchange for equity, payments made for services and materials Assembly provides
to Sublicensees, or other amounts received not relating to Licensed Products or
Patent Rights.

 

“Supporting IP” means know-how, trade secrets, patents, and other forms of
intellectual property and proprietary information owned, licensed to, or
otherwise controlled by Assembly (other than through this Agreement), including
without limitation technical data, clinical data, business information,
follow-on inventions and improvements which are provided for use by a
Sublicensee in the course of developing, testing, marketing, making, using,
selling or otherwise exploiting Licensed Products.

 

2.12 Term:  Commencing on the Effective Date and continuing until the expiration
of the last to expire of the patents in the Patent Rights unless earlier
terminated in accordance with this Agreement.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

2.13Territory: Anywhere in the world, except those countries to which export of
technology or goods is prohibited by applicable United States export control
laws or regulations.

 

2.14Valid Claim:  A claim of a pending Patent Rights patent application or of an
issued and unexpired Patent Rights patent, in each case that has not lapsed or
been held revoked, invalid or unenforceable by a court or other governmental
agency of competent jurisdiction in a decision or order that is not subject to
appeal, provided that if a pending patent application has not issued within five
(5) years from receiving a first US office action or foreign equivalent, the
claims of such patent application will no longer be considered Valid Claims
hereunder.

 

3Grant: Subject to the terms and conditions of this Agreement and in
consideration of Assembly’s satisfaction of its obligations hereunder, IURTC
hereby grants to Assembly and Assembly hereby accepts, the following license
during the Term in the Territory:

 

3.1An exclusive license to IURTC’s and the Institutions’ ownership rights in the
Patent Rights, to make, have made, use, offer for sale, sell, and import
Licensed Products in the Field.

 

3.2The rights licensed to Assembly hereunder, except for the right to grant
Sublicenses, may be extended to Affiliates provided that each such Affiliate
first agrees in a written agreement to be bound by the terms and conditions of
this Agreement as Assembly is bound, and such agreement: (a) names IURTC as a
third party beneficiary; (b) terminates upon termination of this Agreement; and
(c) is not transferable. Any Affiliate that desires to exercise any of the
rights granted hereunder will enter into such written agreement with Assembly
prior to exercising such rights. Assembly will deliver to IURTC a copy of said
agreement and any amendment thereto within thirty (30) days of each execution.
Assembly agrees to be fully responsible for the performance of such Affiliates
and liable for their compliance herewith.

 

3.3Assembly may grant Sublicenses to non-Affiliate third parties under this
Agreement. Only Assembly, and not its Affiliates or Sublicensees, is permitted
to grant Sublicenses.

 

3.3.1Any Sublicense granted by Assembly under this Agreement will be consistent
with the terms and conditions of this Agreement and will:

 

3.3.1.1Contain the terms and conditions set forth in definition 2.6 and the
definitions it references, and in paragraphs 3.4, 3.6, 3.7, 6.3, 8.5, 8.6, 9.7,
16.6, and 16.8, and in Article 7 modified only to indicate that Sublicensee is
under the same obligations as Assembly;

 

3.3.1.2Contain the terms and conditions set forth in paragraph 6.2 and the
definitions it references modified only to indicate that the Sublicensee is
obligated to Assembly as Assembly is to IURTC; and

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

3.3.1.3Contain the terms and conditions set forth in Articles 11, 12, and
paragraph 7.5, modified only to indicate that the Sublicensee is obligated to
IURTC and IU as Assembly is obligated to IURTC and IU hereunder.

 

3.3.2If Assembly voluntarily enters bankruptcy or receivership, or if an
involuntary bankruptcy action is filed against Assembly and not dismissed within
ninety (90) days, then upon notice from IURTC, royalties based on Sublicensee’s
Net Sales and Sublicensing Revenue then or thereafter due to Assembly will
become directly due and owing to IURTC for the account of Assembly. IURTC will
remit to Assembly any amounts received that exceed the sum actually owed by
Assembly to IURTC.

 

3.3.3Within thirty (30) days of the effective date of any Sublicense, Assembly
will provide IURTC a complete copy of the Sublicense and all exhibits thereto,
along with Assembly’s representation and warranty that no prior,
contemporaneous, planned, or proposed contractual relationships between Assembly
and Sublicensee contain consideration to Assembly reasonably attributable to the
sublicensed rights. If the original Sublicense is written in a language other
than English, the copy of the Sublicense and all exhibits thereto will be
accompanied by a complete translation written in English. Assembly represents
and warrants that such translation will be a true and accurate translation of
the Sublicense and its exhibits.

 

3.3.4Assembly agrees to be fully responsible for the performance of its
Sublicensees hereunder. Any act or omission by a Sublicensee that would be a
breach of this Agreement if imputed to Assembly will be deemed to be a breach by
Assembly of this Agreement.

 

3.4IURTC and the Institutions retain the right to practice under the Patent
Rights for non-commercial educational and research purposes and permit other
universities and non-profit research institutes to do the same for
non-commercial educational and research purposes. Assembly may not in any way
restrict the rights of IU, other universities or non-profit research
institutions, or their faculty, staff, students, or employees from publishing
the results of their research related to the Patent Rights.

 

3.5This Agreement provides Assembly and Sublicensees no ownership rights of any
kind in the Patent Rights. All ownership rights remain the property of the
Institutions and/or IURTC.

 

3.6In accordance with 35 U.S.C. §§ 200-212, 37 C.F.R. Part 401, and in the
relevant government research contracts with the Institutions, the United States
government retains certain rights to inventions arising from federally supported
research or development. Under these laws and implementing regulations, the
government may impose requirements on such inventions. To the extent applicable,
such rights and requirements include without limitation (i) the grant of a
nonexclusive, nontransferable, irrevocable, paid-up license to practice or have
practiced for or on behalf of the government any of the Patent Rights throughout
the world, and (ii) the requirement that Licensed Products used or sold in the
U.S. will be manufactured substantially in the U.S. The rights granted in this
Agreement are expressly made subject to these laws and regulations as they may
be amended from time to time. Assembly will be required to abide by all
applicable laws and regulations. IURTC agrees to cooperate with Assembly in
connection with attempting to secure any waiver of any obligations under 35
U.S.C. §204.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

3.7Assembly will mark all Licensed Products made or sold in the United States in
accordance with 35 U.S.C. §287(a), and will mark all Licensed Products made or
sold in other countries in accordance with the laws and regulation then
applicable in each such country.

 

4Diligence: Assembly agrees to use diligent efforts to develop, manufacture,
promote and sell Licensed Products.

 

4.1Within ninety (90) days of the Effective Date, Assembly will provide IURTC
with a Development Plan. Assembly will update the Development Plan to reflect
the next year’s plan and report progress for the past year against the
Development Plan in writing to IURTC no later than January 31 of each subsequent
year during the Term. The updates and reports will summarize in reasonable
detail the progress achieved and any problems encountered in the development,
evaluation, testing, manufacture, initial sale, and/or initial marketing of each
Licensed Product. Upon reasonable request by IURTC, Assembly will consult with
IURTC about tasks, schedules, and progress.

 

4.2In partial satisfaction of its obligations under this Article 4, Assembly
will achieve the following commercial goals by the dates set forth below:

 

4.2.1Preparation of a preclinical development plan within three (3) months of
the Effective Date;

 

4.2.2Preparation of a clinical development plan within six (6) months of the
Effective Date;

 

4.2.3Negotiation of Series A financing of at least seven million dollars
($7,000,000) within twenty-four (24) months of the Effective Date;

 

Assembly will provide IURTC with commercially reasonable evidence of Assembly’s
achievement of each of the above-defined commercial goals within thirty (30)
days after the corresponding date.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

5Financial Consideration:

 

5.1Assembly will pay to IURTC a royalty on Net Sales by Assembly and
Sublicensees per calendar year as follows:

 

Net Sales  Royalty  Less than or equal to [*] dollars ($[*])   0.5% Greater than
[*] dollars ($[*]) and up to [*] dollars ($[*])   [*]% Greater than [*] dollars
($[*]) and up to [*] dollars ($[*])   [*]% Greater than [*] dollars ($[*]) 
 1.75%

 

The royalty will apply to all Licensed Products made during the Term, though
such products may be Sold after the Term. No multiple royalties will be payable
because the Licensed Product, or the manufacture or use thereof, are or will be
covered by more than one of the patent applications or patents in the Patent
Rights. Royalties will be paid to IURTC within thirty (30) days of the end of
each fiscal quarter in which the Net Sales occurred.

 

5.2Beginning with the 2014 calendar year, Assembly will pay to IURTC an annual
diligence maintenance fee according to the table below:

 

calendar year  diligence maintenance fee  2014  $25,000  2015  $50,000  2016
through the year in which First Commercial Sale occurs  $75,000   the year
following First Commercial Sale and all subsequent years  $100,000 

 

The diligence maintenance fee will be paid by Assembly to IURTC within thirty
(30) days after the end of the calendar year for which it is due. For each
calendar year, payments received by IURTC under paragraphs 5.1, 5.3, and 5.4 in
such calendar year will be fully creditable against that year’s diligence
maintenance fee.

 

5.3Assembly will pay to IURTC a percentage of Sublicensing Revenue according to
the table below:

 

effective date of Sublicense  percentage of Sublicensing Revenue Prior to
beginning phase 1 clinical trials  [*]% On or after beginning phase 1 clinical
trials, but before beginning phase 2 clinical trials  [*]% On or after beginning
phase 2 clinical trials  [*]%

 

* [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 

  

IURTC Agreement Number ASS-0313-BB

 

If a Sublicense is part of a transaction in which Assembly also conveys rights
to Supporting IP, then Assembly will propose in good faith by written notice to
IURTC a basis for allocation of the consideration received by Assembly for such
transaction between the Patent Rights and the Supporting IP based on the
relative value to be attributed to the Sublicense as part of the overall
transaction. Such notice will describe in reasonable detail the rationale for
such allocation. If IURTC in its good faith, reasonable discretion agrees with
the proposal, the amount payable to IURTC under this Section 5.3 with respect to
Sublicensing Revenue received in connection with such transaction will be
determined by the following equation:

 

(x)(y)(z%) = A

 

where:

 

(x) is the relative value (expressed as a percentage) attributed to the Patent
Rights;

(y) is the Sublicensing Revenue total received by Assembly;

(z) is the applicable rate as set forth in the table immediately above in this
Section  5.3; and

A is the amount to be paid to IURTC

 

IURTC’s percentage of Sublicensing Revenue will be paid by Assembly to IURTC
within thirty (30) days of the end of each fiscal quarter in which Assembly
received the Sublicensing Revenue.

 

5.4Assembly will pay IURTC the following performance milestone payments:

 

5.4.1$[*] due within thirty (30) days of completion of the first phase 1
clinical trial;

 

5.4.2$[*] due within 30 days of completion of the first phase 2 clinical trial;

 

5.4.3$[*] due within 30 days of completion of the first phase 3 clinical trial;

 

5.4.4$[*] upon submission of the first application for regulatory approval of
the first licensed product in a major market country (United States, Japan,
France, Germany, United Kingdom, Italy); and

 

5.4.5$[*] upon the first regulatory approval of the first licensed product in a
major market country (United States, Japan, France, Germany, United Kingdom,
Italy).

 

Assembly will promptly notify IURTC of the achievement of a performance
milestone. Should Assembly receive Sublicensing Revenue for a Sublicensee’s
achievement of a particular performance milestone listed above, Assembly will
pay to IURTC the greater of the payment listed above or IURTC’s percentage of
Sublicensing Revenue under paragraph 5.3, it being understood that Assembly will
not be required to pay both. Performance milestone payments will be paid by
Assembly to IURTC within thirty (30) days of the end of each fiscal quarter in
which the performance milestone is achieved.

 

* [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

5.5If Assembly or an Affiliate or Sublicensee is required to make any payment
(including, but not limited to, royalties or other license fees) to one or more
third parties to obtain a patent license in the absence of which it could not
legally make, import, use, sell, or offer for sale Licensed Product in any
country, and Assembly provides IURTC with reasonably satisfactory evidence of
such third-party payments, such third-party payments will be fully creditable
against royalties owed to IURTC hereunder, provided that in no one year will the
aggregate of all such expenses be credited against more than [*] percent ([*]%)
of royalty payments that would otherwise be due to IURTC. Any greater amount of
such expenses may be carried over and credited against royalties owed in future
years, subject in every case to the [*]% annual cap for that year.

 

5.6Assembly will transfer to IURTC five percent (5%) of the outstanding equity
in Assembly in existence as of the Effective Date. The transfer of such equity
to IURTC will be made in accordance with the terms and conditions of an equity
subscription agreement having commercially reasonable terms and conditions, the
drafting of which will be the responsibility of Assembly, to be executed
concurrently with this Agreement. The terms of such subscription agreement will
be no less favorable to IURTC than the terms under which the most recent other
common equity holder obtained equity. Said equity subscription agreement will
contain provisions for, among others, (i) non-dilution of IURTC equity until the
total Assembly paid-in capital exceeds five hundred thousand dollars ($500,000),
such equity to be subject to dilution thereafter at the same rate, and in the
same manner as the other equity holders; (ii) the right of first refusal for
IURTC or its affiliates to purchase IURTC’s pro rata share of all (or any part)
of any new securities that Assembly may from time-to-time issue after the
Effective Date; and (iii) the right for IURTC to have its shares registered by
“piggyback” on any public offering (other than Assembly’s initial public
offering) which may be made, subject only to “lock-up” provisions that are no
more restrictive than those binding any other comparable pre-offering equity
holder. Such equity transfer will in no event be subject to revocation, refund,
or nullification in any instance and for any reason.

 

6Payment and Reports:

 

6.1All dollar ($) amounts referred to in this Agreement are expressed in United
States dollars. All payments to IURTC will be made in U.S. dollars by check or
electronic transfer payable to “Indiana University Research and Technology
Corporation.”

 

6.1.1Checks will be sent to:

 

Indiana University Research and Technology Corporation

IU Innovation Center

351 W. 10th St.

Indianapolis, IN  46202-4118

 

The IURTC Agreement Number ASS-0313-BB and purpose of the payment will be
included with the check.



 

* [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

6.1.2        Wire transfer payments will be sent to:

 

For wire transfers from a U.S. bank:

[*]

 

For wire transfers from an international bank:

[*]

 

The IURTC Agreement Number ASS-0313-BB and purpose of the payment will be
included with the wire transfer information. Assembly will add wire transfer
fees to the payment.

 

6.1.3        Any amounts due in currency other than U.S. dollars will be
converted to U.S. dollars at the conversion rate for the foreign currency as
published in the Eastern edition of The Wall Street Journal as of the last
business day in the U.S. of the applicable payment period.

 

6.2Assembly will deliver to IURTC, with each payment made under paragraph 6.1, a
written report describing the purpose of the payment and setting forth the
calculation of the payment being made to IURTC, including the following:

 

6.2.1        For payments under paragraph 5.1, calculations of payments due in
connection with Net Sales by Assembly, by each Affiliate, and by each
Sublicensee on a country-by-country basis: the number of Licensed Products Sold;
gross receipts for Sales; deductions as described in paragraph 2.6, giving
totals by each type; and Net Sales.

 

6.2.2        For payments under paragraph 5.1 and 5.4, the serial numbers of the
patent applications and patents in the Patent Rights that in Assembly’s
good-faith determination cover each Licensed Product.

 

6.2.3        For payments under paragraph 5.2, a description and list of amounts
credited against the diligence maintenance fee.

 

6.2.4        For payments under paragraph 5.3, the name of the Sublicensee
paying the Sublicensing Revenue to Assembly.

 

6.3Assembly will maintain complete and accurate books of account and records
that would enable an independent auditor to verify the amounts paid under this
Agreement, and for otherwise verifying its performance hereunder. The books and
records will be maintained for three (3) years following the quarter after
submission of the reports required by this Article. Upon reasonable notice by
IURTC, Assembly will give IURTC (or auditors or inspectors appointed by and
representing IURTC) access to all books and records for Sales of Licensed
Products to conduct, at IURTC’s expense, an audit or review of those books and
records. This access will be available no more than once every calendar year,
during regular business hours, during the Term and for the three calendar years
following the year in which termination or expiration occurs. Any underpayment
will be promptly paid, with interest as set forth in paragraph 6.4, to IURTC.
Any overpayment will be granted to Assembly as a credit against future payment.
If the audit or review reports an underpayment by five percent (5%) or more for
any fiscal quarter, Assembly will promptly reimburse IURTC for the costs and
expenses of the accountants and auditors in connection with the review and
audit.

 

* [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

6.4The past patenting costs in paragraph 9.3 are due within fifteen (15) days
after the Effective Date, and if such payments are not timely received, this
Agreement will be null, void, and without effect. All other payments not paid by
Assembly to IURTC when due will accrue interest, from the due date until payment
is made, at an annual rate equal to two percent (2%) above the prime rate
published in the Eastern edition of The Wall Street Journal at the beginning of
the period of arrearage (or the maximum allowed by law, if less than the amount
specified herein).

 

6.5Any taxes required to be withheld by Assembly from payments otherwise due
under Article 5 in order to comply with the tax laws of the United States or any
other country will be promptly paid by Assembly to the appropriate tax
authorities, and Assembly will furnish IURTC with original tax receipts or other
appropriate evidence issued by the appropriate tax authorities sufficient to
enable IURTC to support a claim for income tax credit or refund in respect to
any sum so withheld.

 

7Confidentiality:

 

7.1The terms and conditions of Articles 4 and 5 and information exchanged
between the Parties under Articles 4, 6, and 9, as well as any information
designated by a Party in any reasonable manner as confidential within a
reasonable time after it is delivered to the receiving Party, are Confidential
Information.

 

7.2During the Term and for a period of three (3) years thereafter, the receiving
Party agrees to maintain in secrecy and not disclose to any third party any
Confidential Information received, and to use reasonable measures to ensure the
confidentiality of such Confidential Information. Receiving Party will use the
Confidential Information received solely as necessary to perform its obligations
and exercise its rights in accordance with ther terms and conditions of this
Agreement.

 

7.3Confidential Information does not include information that:

 

7.3.1Is or becomes publicly known through no fault of the receiving Party;

 

7.3.2Was known to the receiving Party before disclosure by the disclosing Party
as established by documentary evidence;

 

7.3.3Is identical subject matter originally and independently developed by the
receiving Party’s personnel without knowledge or use of or access to any
disclosing Party’s Confidential Information as established by documentary
evidence; or

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

7.3.4Was disclosed to the receiving Party without restriction by a third party
having a right to make the disclosure.

  

7.4Notwithstanding the other terms of this Article 7,

 

7.4.1Assembly may, to the extent necessary, use Confidential Information to
secure governmental approval to clinically test or market a Licensed Product, to
comply with a court order or governmental rule or regulation, or to show to a
potential or actual sublicensee, contractor, investor, acquirer or professional
adviser, subject to an appropriate confidentiality agreement (or in the case of
professional advisers, ethical obligations). Assembly will, in any such use,
take all reasonably available steps to maintain confidentiality of the disclosed
information and to guard against any further disclosure.

 

7.4.2IURTC may report consideration received under this Agreement and Assembly’s
progress under Article 4, including providing the Development Plans and reports,
to the Institutions and the Inventors.

 

7.5Neither Party may use the name of the other for any commercial,
advertisement, or promotional purpose without the prior written consent of the
other. Assembly may not use the name of the Institutions for any commercial,
advertisement, or promotional purpose without the prior written consent of the
Institutions. However, each Party may state that Assembly licensed from IURTC
one or more of the patent applications and/or patents in the Patent Rights and
may further include (i) Institutions’ Inventors’ names, (ii) invention titles
and summaries, (iii) Field, and (iv) type and extent of license. The foregoing
shall not restrict either Party from making disclosures or statements as
required by law or regulation.

 

8Representations and Warranties:

 

8.1IURTC represents and warrants that:

 

8.1.1It is a corporation organized, existing, and in good standing under the
laws of the state of Indiana;

 

8.1.2It has the authority to enter into this Agreement and that the person
signing on its behalf has the authority to do so;

 

8.1.3To the best of its knowledge, it is the sole owner of the Patent Rights
listed on Exhibit A that are identified as being an “IURTC solely owned Patent
Right”, and a co-owner of all other Patent Rights (in each case, subject to any
rights retained by the United States government by operation of law) and it has
the authority to grant the licenses set forth herein; and

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

8.1.4To the best of its knowledge, as of the Effective Date of the Agreement,
there are no actions, suits or claims pending against IURTC challenging IURTC’s
ownership or control of the Patent Rights licensed in this Agreement.

 

8.2Assembly represents and warrants that:

 

8.2.1It is a company duly organized, existing, and in good standing under the
laws of the state of Delaware;

 

8.2.2The execution, delivery and performance of this Agreement have been
authorized by all necessary corporate action on the part of Assembly and that
the person signing the Agreement on behalf of Assembly has the authority to do
so;

 

8.2.3The making, exercising of any right, or performance of any obligation under
this Agreement does not violate any separate agreement it has with a third
party, and in so acting, Assembly will not breach the terms and conditions of
this Agreement or fail to comply with applicable laws, regulations, and court
orders;

 

8.2.4It is not a party to any agreement or arrangement that would prevent it
from performing its duties and fulfilling its obligations to IURTC under this
Agreement;

 

8.2.5It has and will maintain at the time specified in Article 12, the insurance
coverage called for in Article 12;

 

8.2.6It will obtain any additional licenses from any third party needed to
perform and fulfill its duties and obligations under this Agreement, including,
but not limited to, the Development Plan; and

 

8.2.7There is no pending litigation and no threatened claims against it that
could impair its ability or capacity to perform and fulfill its duties and
obligations under this Agreement, including, but not limited to, the Development
Plan.

 

8.3EXCEPT AS PROVIDED IN PARAGRAPH 8.1 and 8.2, THE PARTIES MAKE NO
REPRESENTATIONS OR WARRANTIES, AND EXPRESSLY DISCLAIM ALL OTHER REPRESENTATIONS
AND WARRANTIES, WHETHER EXPRESS, STATUTORY, IMPLIED, OR OTHERWISE, INCLUDING:

 

8.3.1A warranty or representation as to the validity, scope, or efficacy of the
Patent Rights;

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

8.3.2A warranty or representation that the exercise of any rights granted in
this Agreement does not or will not infringe patents, copyrights, trademarks,
trade secrets or other proprietary rights of third parties;

 

8.3.3A warranty or representation of operability or that development of a
Licensed Product is possible;

 

8.3.4An obligation to bring or prosecute actions or suits against third parties
for infringement of the Patent Rights;

 

8.3.5A grant, by implication, estoppel, or otherwise, of any licenses or rights
under patents or other intellectual property rights of IURTC, the Institutions,
or other persons, other than the rights expressly granted above to the Patent
Rights;

 

8.3.6Directly or indirectly operating or applying as a waiver of sovereign
immunity by the state of Indiana; or

 

8.3.7Imposing any obligation or any liability on any party contrary to the laws
of the state of Indiana.

 

8.4IURTC PROVIDES THE PATENT RIGHTS “AS IS.” IURTC MAKES NO EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS OF THE PATENT RIGHTS OR ANY LICENSED
PRODUCTS FOR ANY PURPOSE, OR THAT THE USE OF THE PATENT RIGHTS OR ANY LICENSED
PRODUCT WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS OF
THIRD PARTIES. IURTC MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE
PERFORMANCE OF THE PATENT RIGHTS OR ANY LICENSED PRODUCT, INCLUDING THEIR
SAFETY, EFFECTIVENESS, OR COMMERCIAL VIABILITY. IURTC will not be liable,
including to Assembly, its affiliates, successors, assigns, contractors,
independent contractors, or sublicensees, or to any third party regarding any
claim arising from or relating to Assembly’s use of the Patent Rights or from
the manufacture, use, or importation of products (other than solely and
exclusively resulting from any material breach of this Agreement or gross
negligence or willful misconduct by IURTC); or for any claim for loss of profits
or loss or interruption of business; or for indirect, special, exemplary,
punitive, or consequential damages of any kind. The above limitations on
liability apply even if advised of the possibility of such damages.

 

8.5It is understood that IURTC and Assembly are subject to United States laws
and regulation (including the Arms Export Control Act, as amended, and the
Export Administration Act of 1979) controlling the export of technical data,
computer software, laboratory prototypes, and other commodities, and that such
obligations hereunder are contingent upon compliance with applicable U.S. export
laws and regulations. The transfer of certain technical data and commodities may
require a license from the cognizant agency of the U.S. Government and/or
written assurances by Assembly that Assembly will not export data or commodities
to certain foreign countries without prior approval of such agency. IURTC does
not represent that a license is not required, or that, if required, such a
license will be issued.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

8.6It is understood that IURTC and Assembly are subject to United States and
foreign laws and regulations prohibiting bribery, including, but not limited to,
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and that the
obligations of IURTC and Assembly under this Agreement are contingent upon
compliance with the U.S. Foreign Corrupt Practices Act. IURTC is not obligated
to take any action that it believes in good faith may cause it to be in
violation of the U.S. Foreign Corrupt Practices Act or other U.S. laws.

 

9Prosecution of Patent Rights:

 

9.1IURTC is the owner or co-owner of the Patent Rights and will have exclusive
control of the preparation, filing, prosecution, issue, and maintenance of the
Patent Rights. Maintenance includes but is not limited to post-issuance
proceedings such as post-grant reviews, reissue proceedings, and re-examination
proceedings. IURTC will select qualified patent counsel reasonably acceptable to
Assembly to prepare, file, prosecute and maintain the Patent Rights. IURTC will
keep Assembly fully informed of patent prosecution, will seek Assembly’s
comments and suggestions prior to taking material actions for the same, and will
take all prosecution actions reasonably recommended by Assembly which would
expand the scope of rights sought.

 

9.2IURTC will authorize Assembly to communicate directly with IURTC’s patent
counsel. All information exchanged among IURTC’s counsel, the Parties, and/or
the Inventors regarding the preparation, filing, prosecution, issue, or
maintenance of the Patent Rights will be deemed Confidential Information. In
addition, the Parties acknowledge and agree that, with regard to such
preparation, filing, prosecution, issue, and maintenance of the Patent Rights,
the interests of the Parties as licensor and licensee are to obtain the
strongest and broadest patent protection possible, and as such, are aligned and
legal in nature. The Parties agree and acknowledge that they have not waived,
and nothing in this Agreement constitutes a waiver of, any legal privilege
concerning the Patent Rights, including without limitation, privilege under the
common interest doctrine and similar or related doctrines.

 

9.3Assembly will reimburse IURTC within fifteen (15) days after the Effective
Date for expenses incurred prior to the Effective Date for preparing, filing,
prosecuting, issuing, and maintaining the Patent Rights.

 

9.4During the Term, Assembly will reimburse IURTC for all reasonable and
documented costs and expenses incurred by IURTC in the preparation, filing,
prosecution, issue, and maintenance of the Patent Rights within thirty (30) days
of receipt of billing invoices for such costs and expenses. Notwithstanding the
foregoing:

 

9.4.1IURTC may, at its sole discretion, require Assembly to pay patent counsel a
retainer for filing fees prior to filing patent applications in foreign
countries; and

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

9.4.2Should Assembly become delinquent at any time for the reimbursement of
patenting costs, IURTC may, at its sole discretion, require Assembly to pay
patent counsel a retainer for future expenses.

 

9.5IURTC will diligently prosecute and maintain the Patent Rights as long as
Assembly timely satisfies its reimbursement obligations hereunder.

 

9.5.1IURTC will prepare, file, and prosecute additional applications within the
Patent Rights as Assembly may reasonably request, in IURTC’s name at Assembly’s
sole expense.

 

9.5.2IURTC may request written notice from Assembly of Assembly’s intent to
satisfy its reimbursement obligations for any particular fees or expenditures
for any patent application or patent in the Patent Rights at least sixty (60)
days in advance of the date on which such expenditure is to be made or such fee
is due to be paid. Assembly will respond either by affirming its intent to
satisfy its reimbursement obligations or by electing not to pay in accordance
with paragraph 9.6. Should Assembly fail to respond to IURTC’s request, IURTC
may, at its sole discretion, (i) incur such fee or expenditure and Assembly will
be obligated to reimburse same; or (ii) decline to incur such fee or expenditure
even if this results in the abandonment of patent applications or patents in the
Patent Rights.

 

9.6If Assembly elects not to pay for any fees or expenditures for any Patent
Rights, Assembly will give IURTC written notice of such election at least sixty
(60) days in advance of the date on which such expenditure is to be made or such
fee is due to be paid. Upon IURTC’s receipt of such notice, the license granted
to Assembly for those patent applications or patents in the Patent Rights will
terminate, and IURTC will be free, at IURTC’s sole discretion and without any
further obligation to Assembly, to continue prosecution and maintenance for
IURTC’s sole use and benefit, or to abandon the patent applications or patents.

 

9.7Assembly and IURTC agree that the Patent Rights will be extended by all means
provided by law or regulation, including without limitation extensions provided
under United States law at 35 U.S.C. §154(b) and 156. Assembly hereby agrees to
provide IURTC with all necessary assistance in securing such extension,
including without limitation, providing all information regarding applications
for regulatory approval, approvals granted, and the timing of same. Assembly
acknowledges that extension under 35 U.S.C. §156 must be applied for within
sixty (60) days of the date that a Licensed Product receives permission under
the provision of law under which the applicable regulatory review period
occurred for commercial marketing or use, and that Assembly’s failure to
promptly provide the necessary information or assistance to IURTC during such
sixty day period will cause serious injury to IURTC, for which Assembly will be
liable at law.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

10Third Party Infringement:

 

10.1The Parties will give prompt written notice to each other of any known or
suspected infringement of the Patent Rights by a third party. Assembly at its
sole expense has the right to attempt to abate any infringement of the Patent
Rights in the Field. Assembly may initiate and prosecute actions against third
parties for infringement and/or unfair trade practices, and if required by law,
IURTC will permit any action to be brought in its name, including being joined
as a party-plaintiff. Assembly will consult with IURTC prior to and in
conjunction with all significant issues, will keep IURTC informed of all
proceedings, and will provide copies to IURTC of all pleadings, legal analyses,
and other papers related to such actions. IURTC will provide reasonable
assistance to Assembly in prosecuting any such actions and will be compensated
by Assembly for its reasonable out-of-pocket expenses, which IURTC will only be
required to expend if Assembly has approved same for reimbursement. Absent
IURTC’s prior written consent, Assembly will not settle or compromise any claim
or action in a manner that grants rights or concessions to a third party to the
Patent Rights.

 

10.2Any damages paid (including without limitation statutory damages,
compensatory damages, lost profits damages, exemplary damages, increased
damages, and awards of costs and attorney fees) will first be applied to
reimbursement of Assembly’s reasonable costs, expenses, and legal fees,
including amounts Assembly has reimbursed to IURTC. Assembly will retain the
remaining balance of such damages, subject to payment to IURTC of an amount
based upon a reasonable approximation of the royalties and other amounts that
Assembly would have paid to IURTC if Assembly had sold the infringing products
rather than the infringer. Any special or punitive damages will be distributed
[*] percent ([*]%) to Assembly and [*] percent ([*]%) to IURTC.

 

10.3If Assembly fails or declines to take any action under paragraph 10.1 within
sixty (60) days after learning of third party infringement or unfair trade
practices, IURTC will have the right, but not the obligation, to take
appropriate actions against any such third party at its sole expense and to
retain all recovered damages. In such instances, Assembly will cooperate as
requested by IURTC, and will be compensated by IURTC for its reasonable
out-of-pocket expenses, which Assembly will only be required to expend if IURTC
has approved same for reimbursement.

 

10.4Assembly may offset a total of [*] percent ([*]%) of any expenses incurred
under this Article 10 against any payments due to IURTC under Article 5,
provided that in no event will such payments under Article 5, when aggregated
with any other offsets and credits allowed under this Agreement, be reduced by
more than [*] percent ([*]%) in any reporting period.

 

11Indemnification:

 

11.1Assembly will indemnify, defend, and hold harmless IURTC, the Institutions,
their respective Board of Directors, trustees, employees, the Institutions’s
faculty, staff, employees, students, successors, assigns, independent
contractors, and agents (collectively, “IURTC Indemnitees”) from and against any
and all judgments, liabilities, losses, or damages, (including all attorney fees
and costs incurred by IURTC Indemnitees) (collectively, “Losses”) in connection
with any actions or claims brought by any third party arising out of, relating
to, or incidental to the exercise of any rights or breach of any term or
condition under this Agreement by Assembly or its Affiliates, successors or
assigns, or Sublicensees (provided, however, that Assembly will have no
obligation pursuant to the foregoing with respect to any Losses that result
soley and exclusively from the gross negligence or willful misconduct of any
IURTC Indemnitee), including but not limited to:

 

* [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

11.1.1The use of any Patent Rights in the design, development, production,
manufacture, sale or offer for sale, use, importation, lease, marketing or
promotion of any Licensed Product;

 

11.1.2Injury or death to any person, damage to property, or any injury to
business, including, but not limited to, business interruption or damage to
reputation, arising out of, relating to, or incidental to the use of the Patent
Rights or a Licensed Product; and

 

11.1.3Any third party claim that any use or licensing of the Patent Rights or
development, provision, or use of Licensed Products violates or infringes a
third party’s intellectual property rights.

 

11.2Assembly at its sole expense will defend third party claims. Assembly will
have the right to conduct the defense of such actions. Assembly will consult
with IURTC prior to and in conjunction with all significant issues, will keep
IURTC informed of all proceedings, and will provide copies to IURTC of all
pleadings, legal analyses, and other papers related to such actions. IURTC will
provide reasonable assistance to Assembly in defending any such actions and
IURTC Indemnitees may be represented by counsel of its choosing at its expense.
Assembly will not settle or compromise any claim or action in a manner that
imposes restrictions or obligations on IURTC Indemnitees or requires any
financial payment or admission of liability by IURTC Indemnitees.

 

11.3If Assembly fails to defend a claim or action for which it is required to
provided indemnification under this Article 11 within twenty (20) days of
learning of the same, in addition to and not in lieu of other rights and
remedies, IURTC may assume the defense for the account of and at the risk of
Assembly, and any resulting liability, including attorney fees, will be deemed
conclusively to be a liability of Assembly. Assembly’s failure or refusal to act
is a material breach of this Agreement. If it is determined by a court of
competent jurisdiction that such claim is not within Assembly’s indemnification
obligations under this Article 11 the foregoing will not apply, Assembly’s
failure or refusal to act will not be deemed a material breach, and any
termination will be reversed.

  



 

 

 

IURTC Agreement Number ASS-0313-BB

 

12Insurance:

 

12.1Assembly will at all times comply, through insurance, with all statutory
workers’ compensation and employers’ liability requirements covering all
employees with respect to activities undertaken in performance of this
Agreement.

 

12.2In addition to the foregoing, Assembly and Sublicensees will obtain and
maintain commercial general liability insurance with a reputable and financially
secure insurance carrier prior to making, using, importing, offering to sell, or
selling any Licensed Product, or engaging in any other act involving any
Licensed Product or the Patent Rights, if such act could possibly create risk of
a claim against IURTC Indemnitees for personal injury or property damage.

 

12.2.1The insurance will identify IURTC as an additional insured and will
provide that the carrier will notify IURTC in writing at least thirty (30) days
prior to cancellation or material change in coverage.

 

12.2.2The insurance will include coverage for product liability with a minimum
of two million dollars ($2,000,000) per occurrence and five million dollars
($5,000,000) annual aggregate, coverage for contractual liability, and all other
coverages standard for such policies.

 

12.2.3Insurance policies purchased to comply with this Article will be kept in
force for at least five (5) years after the last Sale of Licensed Product.

 

12.3At IURTC’s request, such request to be made no more than annually, Assembly
will provide IURTC with a certificate of insurance and notices of subsequent
renewals for its insurance and that of any Sublicensee.

 

12.4The specified minimum coverages and other provisions of this Article 12 do
not constitute a limitation on Assembly’s obligation to indemnify the IURTC
Indemnitees under this Agreement.

 

13Termination:

 

13.1Assembly may terminate this Agreement with or without cause on ninety (90)
days advance written notice to IURTC. The license rights granted in Article 3
will terminate and all rights granted will automatically revert to IURTC at the
end of the 90-day period.

 

13.2IURTC may terminate this Agreement on sixty (60) days advance written notice
to Assembly upon Assembly’s material breach of the Agreement. The termination
becomes effective at the end of the 60-day period unless Assembly has fully
cured the breach within that time. A material breach includes, but is not
limited to, the following:

 

13.2.1Failure to timely pay any fee, royalty, or other payment required,
including but not limited to those due under Article 5, paragraph 6.3, Article
9, or paragraph 10.2, and including any interest on late payments under
paragraph 6.4;

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

13.2.2Failure to timely provide reports or notices, including but not limited to
those due under paragraphs 3.2, 3.3, 4.1, 6.2, or 14.1;

 

13.2.3Failure to keep accurate and completed books and records under paragraph
6.3;

 

13.2.4Failure to obtain, maintain, or timely report levels of insurance under
Article 12;

 

13.2.5Failure to include all required terms in sublicenses, or inclusion of any
prohibited terms under paragraph 3.3; and

 

13.2.6Failure to indemnify IURTC Indemnitees or properly inform or involve IURTC
under Article 11.

 

13.3Assembly further agrees that IURTC, at its sole discretion, may immediately
terminate the Agreement by means of a written notice to Assembly in the event
that Assembly makes an assignment for the benefit of its creditors, or in the
event that Assembly voluntarily files for bankruptcy or in the event an
involuntary bankruptcy action is filed against Assembly and not dismissed within
ninety (90) days. Assembly will promptly inform IURTC of its intention to file a
voluntary petition in bankruptcy or of another’s communicated intention to file
a voluntary petition in bankruptcy.

 

13.4As of the date of termination of this Agreement by either Party for any
reason pursuant to the terms herein, including expiration of the Term, all
license rights granted to Assembly, including to all Affiliates, will terminate
and all rights granted will automatically revert to IURTC. Assembly’s
obligations to pay fees, royalties, or other payments and patent expenses
accruing prior to termination will survive termination.

 

13.5Upon termination of this Agreement, Assembly will promptly notify its
Sublicensees of such termination. Any rights previously granted by Assembly
under any Sublicense hereunder will be automatically revoked thirty (30) days
following the effective date of termination of this Agreement. However,
Sublicensees have the right to enter into a written license agreement with IURTC
before their Sublicense is revoked, through which such Sublicensee will become
bound to IURTC on substantially the same terms and conditions (including
financial terms) as it was bound to Assembly under the Sublicense, but only to
the extent that each financial term is no less favorable to IURTC than those set
forth in Article 5 and paragraphs 9.3 and 9.4, and provided that the Sublicense
does not impose any obligations on IURTC in excess of those imposed under this
Agreement. If any Sublicensee desires to enter into such a license agreement, it
will be wholly the responsibility of that Sublicensee to notify IURTC of such
desire within thirty (30) days after the effective date of termination of this
Agreement. IURTC hereby agrees to enter into such written license agreement,
with modifications as is reasonably necessary to accommodate the functional and
structural differences between Assembly and IURTC. Failure of a Sublicensee to
timely enter into such a license agreement will automatically result in the
termination of the Sublicense and all rights granted thereunder.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

13.6All representations, warranties, covenants, and agreements made herein that,
by their express terms or by implication, are to be performed after the
expiration or termination of this Agreement, or are prospective in nature, will
survive such expiration and/or termination, as the case may be. This will
include, but not be limited to, the provisions in Articles 5, 6, 7, 8, 11, 12,
13, 14, and 16.

 

13.7Assembly will promptly notify IURTC of the termination of any agreement or
grant to an Affiliate under paragraph 3.2 or to a Sublicensee under paragraph
3.3.

 

14Assignment of the Agreement:

 

14.1The Agreement, in whole or in part, will not be assigned by either Party to
any third party without the written consent of the non-assigning Party. However,
Assembly may assign the entire Agreement to a third party that acquires
substantially all of Assembly’s business, equity or assets through merger, sale,
acquisition, or other similar transaction, provided that:

 

14.1.1Assembly is not in breach of the Agreement in any respect; and

 

14.1.2Assembly demonstrates to IURTC’s satisfaction, not to be unreasonably
withheld, that the successor has or is likely to acquire capital and manpower
resources sufficient to fulfill the obligations it is assuming hereunder; and

 

14.1.3The successor agrees in writing (with a copy of such assent to IURTC
within ten (10) days of the effective date of the assignment) to assume all
obligations and liabilities, including this Agreement, of Assembly to IURTC.

 

14.2The rights granted in this Agreement may not be encumbered, pledged, or
hypothecated in any way by Assembly or any Sublicensee, including but not
limited to secure any purchase, lease, or loan.

 

15Notice: Any required or permissive notice under this Agreement will be
sufficient if in writing and delivered personally, by recognized national
overnight courier, or by registered or certified mail, postage prepaid and
return receipt requested, to the address below and will be deemed to have been
given as of the date shown on the receipt if by certified or registered mail, or
the day following dispatch if by overnight courier.

 

If to IURTC:

 

Vice President

Office of Technology Commercialization

Attn: IURTC Agreement #ASS-0313-BB

Indiana University Research and Technology Corporation

351 W. 10th Street

Indianapolis, IN 46202

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

If to Assembly:

 

Assembly Pharmaceuticals, Inc.

Attn: Derek Small, Executive Chair

615 S. Clifton Ave.

Bloomington, IN 47401

 

16General Provisions:

 

16.1This Agreement will be construed, interpreted, and applied according to the
laws of the state of Indiana, without regard to its or any other jurisdiction’s
conflicts of laws provisions. Assembly agrees that all claims, disputes, or
controversies arising under or relating to this agreement, including but not
limited to those concerning the validity, construction, or scope of any of the
Patent Rights will be subject to the exclusive jurisdiction and venue of the
state or Federal District Court seated in Marion County, Indiana.

 

16.2This Agreement is binding on the Parties and their respective successors and
assigns and inures to the benefit of the Parties and their respective permitted
successors and permitted assigns. No waiver of any breach of this Agreement will
constitute a waiver of any other breach of the same or any other provision of
the Agreement, and no waiver will be effective unless made in writing by the
Party against whom the waiver is sought to be asserted. The delay or failure to
assert a right or to insist upon compliance with any terms or condition of this
Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.

 

16.3The Parties acknowledge that they have read this Agreement, including any
Exhibits attached hereto, in its entirety and agree that this instrument
comprises the entire agreement, contract, and understanding of the Parties on
the subject matter of the Agreement. The Parties acknowledge that invoices,
purchase orders, or other mechanisms for administering any payment or obligation
set forth herein will not contain terms and conditions separate from, in
addition to, and/or in conflict with the Agreement, and that any such terms, if
present, will be void and without effect, and will not be enforceable by any
Party. The initial drafting of the Agreement by IURTC was for the convenience of
both Parties, that the Parties had opportunity to be advised by counsel of its
choosing and as such both Parties agree the clauses will not be construed
against IURTC as the drafter should such clause become in dispute.

 

16.4This Agreement cannot be changed, modified, or amended except by a written
instrument subscribed by authorized representatives of the respective Parties.

 

16.5Neither Party is an agent or contractor of the other as a result of any
transaction under this Agreement. Neither Party may in any way pledge the other
Party’s credit or incur any obligation on behalf of or bind the other Party.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

16.6The provisions of this Agreement are severable in that if any provision in
the Agreement is finally determined by a court of competent jurisdiction to be
invalid or unenforceable, such invalidity or non-enforceability will not in any
way affect the validity or enforceability of the remaining provisions or the
validity or enforceability of such provision in any jurisdiction where valid and
enforceable. Any invalid or unenforceable provision will be reformed by the
Parties to effectuate their intent as evidenced on the Effective Date.

 

16.7If the performance of any obligation under this Agreement is prevented or
impaired by acts of God or natural disaster, interference by civil or military
authorities, war, riot, or governmental laws or regulations, a Party will be
excused from performance so long as such cause continues to prevent or impair
that Party’s performance. The Party claiming such force majeure excuse will
promptly notify the other Party of the existence of the cause and will at all
times use diligent efforts to resume and complete performance.

 

16.8Assembly agrees that in the event an Institution’s faculty or staff member
serves Assembly in the capacity of consultant, officer, employee, board member,
advisor, or other designation, pursuant to contract or otherwise, such
Institution’s faculty or staff member is subject to compliance with
Institution’s conflict of interest and conflict of commitment policies,
including the obligation to complete a disclosure therefor, will serve in his or
her individual capacity, as an independent contractor, and not as an agent or
representative of IURTC or Institutions, that IURTC or Institutions exercises no
authority or control over such faculty or staff member while acting in such
capacity, that IURTC or Institutions receives no benefit from such activity, and
that IURTC or Institutions assume no liability or obligation in connection with
any such work or service undertaken by such faculty or staff member. Assembly
further agrees that any breach, error, or omission by an Institutions faculty or
staff member acting in the capacity set forth above in this paragraph will not
be imputed or otherwise attributed to IURTC or Institutions, and will not
constitute a breach of this Agreement by IURTC.

 

16.9This Agreement may be executed in counterparts, each of which will be deemed
an original and all of which when taken together will be deemed one instrument.

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

Witness: The Parties have caused this valid and binding agreement to be executed
in duplicate by their duly qualified representatives as of the Effective Date.

  



Assembly:   IURTC:                   Signature           Marie C. Kerbeshian,
Ph.D       Vice President   Name   Office of Technology Commercialization      
            Title   Date                   Date      

 



 

 

 

IURTC Agreement Number ASS-0313-BB

 

Exhibit A. Patent Rights

 

IURTC solely owned Patent Rights

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

IURTC and Institution jointly owned Patent Rights

 

[*]

 

IURTC and Levrero/Sapienza owned Patent Rights*

 

[*]

 

*IURTC does not have the right to license any ownership rights that belong to
Massimo Levrero or Sapienza, and such ownership rights are not subject to this
Agreement.

 

* [*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

